DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: “the first layer” should read “the silicon-containing layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 2 and 3, the claims recite selective deposition of the polymeric film on the first and third layers relative to the second layer. However, the structure of the substrate recited in the claims does not support such selective deposition. The claims recite a substrate stacked with first, second and third layers being exposed to the deposition plasma and it is not clear how a laminated stack of layers can be selectively deposited.
Claims 4-10 depend upon claim 1 and do not rectify the problem hence they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 5, the claim is indefinite as it uses the term, “time-multiplexed processing” which is not clearly defined in the specification. Different types of multiplexing techniques are usually used in communications for combining multiple signals like analog as well as digital into one signal over a channel. Time division multiplexing for instance shares an information stream on a channel among several signals simultaneously. The signals are broken down into pieces, sent in time slots, and then reassembled at the destination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 7-10, 18-20 are rejected under 35 U.S. 103 as being unpatentable over You et al. (US 2020/0388533; hereafter You) in view of Moll et al. (US 2005/0056615 A1; hereafter Moll) and Huang et al. (US 2004/0072430 A1; hereafter Huang).

Regarding claims 1, 7 and 9, You teaches a method for processing a substrate, the substrate comprising a first layer comprising silicon (see e.g. the dielectric layer 210 deposited on the substrate 202. The dielectric maybe formed from one or more insulating materials such as silicon oxide, Paras [0021] - [0023], Figures 2C – 2G) and a second layer comprising a metal oxide (see e.g. the dielectric barrier layer 208 formed from a metal nitride or metal oxide such as aluminum nitride, aluminum oxide or aluminum oxynitride, Para [0022], Figures 2B-2G).
However, You does not explicitly teach performing a cyclic plasma process comprising a plurality of cycles, each cycle of the plurality of cycles comprising purging a plasma processing chamber comprising the substrate with a first deposition gas comprising carbon exposing the substrate to a first plasma generated from the first deposition gas to selectively deposit a first polymeric film over the first layer relative to the second layer; purging the plasma processing chamber with an etch gas comprising fluorine; and exposing the substrate to a second plasma generated from the etch gas to etch the second layer.
In a similar field of endeavor Huang teaches performing a cyclic plasma process comprising a plurality of cycles, each cycle of the plurality of cycles comprising purging a plasma processing chamber comprising the substrate with a first deposition gas comprising carbon exposing the substrate to a first plasma generated from the first deposition gas to selectively deposit a first polymeric film over the first layer relative to the second layer; purging the plasma processing chamber with an etch gas comprising fluorine; and exposing the substrate to a second plasma generated from the etch gas to etch the second layer (see e.g. a cyclic process with a plurality of cycles is performed providing alternately deposition and etching steps repeated multiple times till desired etched depth is reached. The substrate wafer 580 with an oxide layer 408 to be etched and a photoresist mask 404 is placed in a plasma processing chamber 500. During the deposition step, the controller allows the deposition gas from the deposition gas source into the process chamber. Examples of deposition chemistries that may be used include             
                
                    
                        C
                        H
                    
                    
                        3
                    
                
                F
            
        ,             
                
                    
                        C
                        H
                    
                    
                        2
                    
                
                
                    
                        F
                    
                    
                        2
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        5
                    
                
                F
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        H
                    
                    
                        7
                    
                
                F
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        3
                    
                
                F
            
        ,             
                C
                
                    
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        6
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        2
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        H
                    
                    
                        8
                    
                
            
         ,             
                
                    
                        S
                        i
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        
                            
                                S
                                i
                                (
                                C
                                H
                            
                            
                                3
                            
                        
                        )
                    
                    
                        4
                    
                
            
         and             
                
                    
                        
                            
                                S
                                i
                                (
                                
                                    
                                        C
                                    
                                    
                                        2
                                    
                                
                                H
                            
                            
                                5
                            
                        
                        )
                    
                    
                        4
                    
                
            
        . A protective layer 412 is deposited on the sidewalls of the etching structures. A variation of processing conditions may provide thicker coating on the sidewall of the etching structures as the etching proceeds deeper in order to protect the etching structure from further distortion by the subsequent etching. Since passivation and etching are separate steps, the process conditions for passivation may be optimized for this result without interfering with the etching process. Next, the oxide layer 408 is etched through the photoresist mask 404, to form a feature 416. The controller stops the flow of the deposition gas from the deposition gas source into the process chamber, while allows the etching gas from the etchant gas source to flow into the process chamber. The etching gas includes fluorocarbons and hydrocarbons such as             
                
                    
                        C
                    
                    
                        4
                    
                
                
                    
                        F
                    
                    
                        6
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        4
                    
                
                
                    
                        F
                    
                    
                        8
                    
                
            
        ,             
                
                    
                        C
                        H
                    
                    
                        3
                    
                
                F
            
        ,             
                
                    
                        C
                        H
                    
                    
                        2
                    
                
                
                    
                        F
                    
                    
                        2
                    
                
            
        ,             
                C
                
                    
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        F
                    
                    
                        6
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        F
                    
                    
                        8
                    
                
            
         and             
                
                    
                        C
                        H
                        F
                    
                    
                        3
                    
                
            
        , Paras [0050] – [0064], Figures 3, 4A – 4F, 13, 14A - 14E; Examiner’s interpretation: the sidewalls of the etching structure is the first layer and the bottom surface of the etching structure that is being etched is the second layer).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide a cyclic process with alternately deposition and etching steps using hydrocarbon as a deposition gas and hydrofluorocarbon or a fluorocarbon as an etch gas along with diluting gases to enhance the overall etch performance without unduly sacrificing simplicity and cost effectiveness. It provides a more cost-effective process than the use of a stacked mask, since the production of a stacked photoresist mask is more complicated. It may also provide better etch results at less expense than a stacked mask process. The cyclic process can be used to enhance and/or repair the photoresist mask, as well as the vertical sidewalls of etching features, during the etching progression. Different combinations of deposition and etch gases can be used for different etching applications of different materials, where the deposition provides a protective coating around the etching features including the masking features.
The cyclic deposition and etching process can be used to etch any surface type such as a layer made of aluminum oxide. In a similar field of endeavor Moll teaches selective and directed plasma etching of aluminum oxide (see e.g. use of highly polymerizing gases such as             
                
                    
                        C
                    
                    
                        4
                    
                
                
                    
                        F
                    
                    
                        6
                    
                
                 
            
        or             
                
                    
                        C
                    
                    
                        5
                    
                
                
                    
                        F
                    
                    
                        8
                    
                
                 
            
        in a mixture with Ar and             
                
                    
                        C
                        H
                    
                    
                        x
                    
                
                
                    
                        F
                    
                    
                        y
                    
                
            
         and             
                
                    
                        O
                    
                    
                        2
                    
                
            
         enables an aluminum oxide etching which is highly selective with respect to Si and resist, Paras [0046], [0067], [0092], Figures 5 and 6).
Therefore, it would have been obvious to skilled in the art at the time the invention was effectively filed to use a selective and directed plasma etching of aluminum oxide with respect to silicon, photoresists and/or metals due to its high etching resistance.

Regarding claim 2, You as referred in claim 1 teaches the substrate comprises a third layer comprising silicon and oxygen, the third layer being a different material than the first layer (see e.g. the hard mask 211 disposed atop the dielectric layer 210. the hard mask 211 is a dielectric material (e.g.,             
                
                    
                        S
                        i
                        O
                    
                    
                        2
                    
                
            
        , SiCO, SiON, or SIC), an inter-metal/metal material (e.g., TiN or Ti), or a combination of the dielectric material and the inter-metal/metal material. However, the dielectric layer 210 deposited on the substrate 202 maybe formed from one or more insulating materials such as silicon oxide, Paras [0021] - [0024], Figures 2C – 2F).
However, You does not explicitly teach the first polymeric film is selectively deposited over the third layer relative to the second layer during exposing the substrate to the first plasma.
In a similar field of endeavor Huang teaches the first polymeric film is selectively deposited over the third layer relative to the second layer during exposing the substrate to the first plasma (see e.g. During the deposition cycle a thick protective layer 412 is formed on the photoresist mask 404 than on the bottom surface of the etching structure, Para [0052], Figure 4B; Examiner’s interpretation: the bottom surface of the etching structure that is being etched is the second layer. The cyclic deposition and etching process can be used to etch any surface type such as an etch stop layer made of aluminum oxide).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide a polymeric film on the mask in order to reduce the mask erosion and to enhance the fidelity of the pattern transfer from the mask patterns.

Regarding claim 3, You as referred in claim 1 does not explicitly teach exposing the substrate to a third plasma generated from a second deposition gas comprising carbon to selectively deposit a second polymeric film over a third layer relative to the second layer.
In a similar field of endeavor Huang teaches exposing the substrate to a third plasma generated from a second deposition gas comprising carbon to selectively deposit a second polymeric film over a third layer relative to the second layer (see e.g. During the deposition step, the controller allows the deposition gas from the deposition gas source into the process chamber. Examples of deposition chemistries that may be used include             
                
                    
                        C
                        H
                    
                    
                        3
                    
                
                F
            
        ,             
                
                    
                        C
                        H
                    
                    
                        2
                    
                
                
                    
                        F
                    
                    
                        2
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        5
                    
                
                F
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        H
                    
                    
                        7
                    
                
                F
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        3
                    
                
                F
            
        ,             
                C
                
                    
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        6
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        2
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        H
                    
                    
                        8
                    
                
            
         ,             
                
                    
                        S
                        i
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        
                            
                                S
                                i
                                (
                                C
                                H
                            
                            
                                3
                            
                        
                        )
                    
                    
                        4
                    
                
            
         and             
                
                    
                        
                            
                                S
                                i
                                (
                                
                                    
                                        C
                                    
                                    
                                        2
                                    
                                
                                H
                            
                            
                                5
                            
                        
                        )
                    
                    
                        4
                    
                
            
        . After the first cycle if more etching is desired, the process cycles back to the deposition step 308 and an additional protective layer 418 is deposited on the photoresist mask 404. The remaining part of the old protective layer becomes part of the new protective layer 418. The controller 535 provides deposition gas and stops the flow of the etching gas. The controller 535 also changes other parameters to accommodate the deposition, Paras [0054], [0059] – [0063], Figures 3, 4A – 4D; Examiner’s interpretation: the bottom surface of the etching structure that is being etched is the second layer. The cyclic deposition and etching process can be used to etch any surface type such as an etch stop layer made of aluminum oxide).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to expose the substrate to a second deposition gas to deposit a polymer film and continue etching till a desired depth is reached.

Regarding claim 5, You as referred in claim 1 does not explicitly teach exposing the substrate to the plasma of the deposition gas and exposing the substrate to the plasma of the etch gas are separated temporally by time- multiplexed processing in a fixed zone of the plasma processing chamber.
However, in a similar field of endeavor Huang teaches exposing the substrate to the plasma of the deposition gas and exposing the substrate to the plasma of the etch gas are separated temporally by time- multiplexed processing in a fixed zone of the plasma processing chamber (see e.g. the plasma processing chamber 500 wherein the substrate is positioned upon the lower electrode 508. A controller 535 is controllably connected to a first control valve 537 connected to the deposition gas source 512, a second control valve 539 connected to the etch gas source 514, and a third control valve 541 connected to the additional gas source 516. The controller supplies the gas to the plasma chamber by gas source 510 through a gas inlet 543 and is exhausted through an exhaust port by the exhaust pump 520. The controller controls the various process parameters. During the cyclic process each of the alternating deposition and etching steps are performed in the same chamber and at separate time intervals, Paras [0027], [0051], [0085], [0092] – [0096], Figure 5; Examiner’s interpretation: time-multiplexed processing is interpreted as deposition and etching steps of the cyclic process performed at different time intervals i.e. they are time separated).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide deposition and etching steps in the same chamber, so that cycling between the deposition and etching may be done quickly.

Regarding claim 8, You as referred in claim 1 does not explicitly teach maintaining the substrate at a first temperature during the exposing to the first plasma; and maintaining the substrate at a second temperature during the exposing to the second plasma, the second temperature being different from the first temperature.
However, in a similar field of endeavor Huang teaches maintaining the substrate at a first temperature during the exposing to the first plasma; and maintaining the substrate at a second temperature during the exposing to the second plasma (see e.g. for the deposition step the, deposition chemistry is 600 sccm of Argon, 80 sccm             
                
                    
                        H
                    
                    
                        2
                    
                
            
        , and 60 sccm of             
                
                    
                        C
                        F
                    
                    
                        4
                    
                
            
        . The upper electrode is placed at a temperature of 25°C. The chuck is placed at a temperature of 20°C. The deposition step is carried out for 45 seconds. For the etch step, the etch chemistry is 200 sccm of Argon, 60 sccm of             
                
                    
                        C
                        F
                    
                    
                        4
                    
                
            
        , 20 sccm             
                
                    
                        C
                        H
                        F
                    
                    
                        3
                    
                
            
        , and 10 sccm of             
                
                    
                        O
                    
                    
                        2
                    
                
            
        .The upper electrode is placed at a temperature of 25°C. A chuck is placed at a temperature of 20°C. The etch step is carried out for 30 seconds. The deposition and etch steps of the cyclic process are independent. Therefore, processing conditions, such as temperature, power, pressure, ion energy, and processing gases, may be independently controlled and varied to provide optimal conditions for each step to provide an optimized coating and an optimized etch. Therefore, the temperatures during the deposition and etch steps maybe similar or different, Paras [0081], [0092] – [0096], Figures 14A -14E).
 Therefore, it would have been obvious to one skilled in the art before the invention was effectively filed to vary the temperatures of the deposition and etch processes so as to more specifically tailor the conditions to the process and to optimize the deposition of polymer and etch requirements. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 10, You, as referred in claim 1, does not explicitly teach the first deposition gas further comprises an admixture comprising hydrogen (            
                
                    
                        H
                    
                    
                        2
                    
                
            
        ), argon (Ar), or nitrogen (            
                
                    
                        N
                    
                    
                        2
                    
                
            
        ).
However, in a similar field of endeavor, Huang teaches the first deposition gas further comprises an admixture comprising hydrogen (            
                
                    
                        H
                    
                    
                        2
                    
                
            
        ) and argon (Ar) (see e.g. The deposition gas comprises argon              and hydrogen along with the reactant gas, Para [0093]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide an admixture of hydrogen and inert gas to the deposition gas as the inert gas allows plasma to be stably produced and polymer to be stably and uniformly deposited on the substrate. The hydrogen improves the etch selectivity.  

Regarding claims 18, 19 and 20, You teaches processing a substrate, the method comprising:
the substrate comprising a hard mask (see e.g. the hard mask 211 disposed atop the dielectric layer 210. the hard mask 211 is a dielectric material (e.g.,             
                
                    
                        S
                        i
                        O
                    
                    
                        2
                    
                
            
        , SiCO, SiON, or SIC), an inter-metal/metal material (e.g., TiN or Ti), or a combination of the dielectric material and the inter-metal/metal material. The hard mask 211 may be a layer formed of titanium nitride (TiN) or tantalum nitride (TaN), Para [0024], Figures 2D – 2F) and an interlevel dielectric (ILD) layer (see e.g. the dielectric layer 210 deposited on the substrate 202. The dielectric maybe formed from one or more insulating materials such as silicon oxide, Paras [0021] - [0023], Figures 2C – 2G) patterned over a metal oxide etch stop layer (ESL) (see e.g. the dielectric layer 210 patterned over the dielectric barrier layer 208 formed from a metal nitride or metal oxide such as aluminum nitride, aluminum oxide or aluminum oxynitride, Para [0022], Figures 2B-2G) covering a metal line (see e.g. the conductive layer 206 formed from copper or cobalt, Para [0021], Figures 2A – 2G), the hard mask, the ILD layer, and the metal oxide ESL comprising an outer exposed surface (see e.g. The interconnect structure formed is a dual damascene structure. The surfaces of the hard mask 211, dielectric layer 210 and dielectric barrier layer 208 exposed, Paras [0025], [0026], Figures 2E and 2F; Examiner’s interpretation: aluminum oxide layer is well known in the art to function as an etch stop layer characterized by its low dielectric constant, high etch selectivity and high density. While the via is being etched through the dielectric 210 there will be a time when the via would have completely etched through the dielectric 210 and the aluminum oxide layer 208 would have an outer exposed surface. The via is then etched through the aluminum oxide layer 208 to expose the conductive layer 206).
In a similar field of endeavor, Huang teaches performing a cyclic plasma process comprising a plurality of cycles, each cycle of the plurality of cycles comprising: purging a plasma processing chamber comprising the substrate with a deposition gas comprising carbon,; performing an area-selective plasma deposition process by exposing the substrate to a first plasma generated from the deposition gas to deposit a polymeric film preferentially over the hard mask and the ILD layer relative to the metal oxide ESL;
purging the plasma processing chamber with an etch gas comprising fluorine; and performing an etching process by exposing the substrate to a second plasma generated from the etch gas to preferentially etch the metal oxide ESL relative to the hard mask and the ILD layer (see e.g. a cyclic process with a plurality of cycles is performed providing alternately deposition and etching steps repeated multiple times till desired etched depth is reached. The substrate wafer 580 with an oxide layer 408 to be etched and a photoresist mask 404 is placed in a plasma processing chamber 500. During the deposition step, the controller allows the deposition gas from the deposition gas source into the process chamber. Examples of deposition chemistries that may be used include             
                
                    
                        C
                        H
                    
                    
                        3
                    
                
                F
            
        ,             
                
                    
                        C
                        H
                    
                    
                        2
                    
                
                
                    
                        F
                    
                    
                        2
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        5
                    
                
                F
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        H
                    
                    
                        7
                    
                
                F
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        3
                    
                
                F
            
        ,             
                C
                
                    
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        6
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        2
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        H
                    
                    
                        8
                    
                
            
         ,             
                
                    
                        S
                        i
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        
                            
                                S
                                i
                                (
                                C
                                H
                            
                            
                                3
                            
                        
                        )
                    
                    
                        4
                    
                
            
         and             
                
                    
                        
                            
                                S
                                i
                                (
                                
                                    
                                        C
                                    
                                    
                                        2
                                    
                                
                                H
                            
                            
                                5
                            
                        
                        )
                    
                    
                        4
                    
                
            
        . A protective layer 412 is deposited on the sidewalls of the etching structures. A variation of processing conditions may provide thicker coating on the sidewall of the etching structures as the etching proceeds deeper in order to protect the etching structure from further distortion by the subsequent etching. Since passivation and etching are separate steps, the process conditions for passivation may be optimized for this result without interfering with the etching process. Next, the oxide layer 408 is etched through the photoresist mask 404, to form a feature 416. The controller stops the flow of the deposition gas from the deposition gas source into the process chamber, while allows the etching gas from the etchant gas source to flow into the process chamber. The etching gas includes fluorocarbons and hydrocarbons such as             
                
                    
                        C
                    
                    
                        4
                    
                
                
                    
                        F
                    
                    
                        6
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        4
                    
                
                
                    
                        F
                    
                    
                        8
                    
                
            
        ,             
                
                    
                        C
                        H
                    
                    
                        3
                    
                
                F
            
        ,             
                
                    
                        C
                        H
                    
                    
                        2
                    
                
                
                    
                        F
                    
                    
                        2
                    
                
            
        ,             
                C
                
                    
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        F
                    
                    
                        6
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        F
                    
                    
                        8
                    
                
            
         and             
                
                    
                        C
                        H
                        F
                    
                    
                        3
                    
                
            
        , Paras [0050] – [0064], Figures 3, 4A – 4F, 13, 14A - 14E; Examiner’s interpretation: the sidewalls of the etching structures is the first layer and the surface on the bottom of the photoresist mask that is being etched is the second layer).
The cyclic deposition and etching process can be used to etch any surface type such as a layer made of aluminum oxide. In a similar field of endeavor Moll teaches selective and directed plasma etching of aluminum oxide (see e.g. use of highly polymerizing gases such as             
                
                    
                        C
                    
                    
                        4
                    
                
                
                    
                        F
                    
                    
                        6
                    
                
                 
            
        or             
                
                    
                        C
                    
                    
                        5
                    
                
                
                    
                        F
                    
                    
                        8
                    
                
                 
            
        in a mixture with Ar and             
                
                    
                        C
                        H
                    
                    
                        x
                    
                
                
                    
                        F
                    
                    
                        y
                    
                
            
         and             
                
                    
                        O
                    
                    
                        2
                    
                
            
         enables an aluminum oxide etching which is highly selective with respect to Si and resist, Paras [0046], [0067], [0092], Figures 5 and 6).
Therefore, it would have been obvious to skilled in the art at the tie the invention was effectively filed to use a selective and directed plasma etching of aluminum oxide with respect to silicon, photoresists and/or metals due to its high etching resistance.

Claims 4 is rejected under 35 U.S. 103 as being unpatentable over You in view of Moll, Huang and further in view of Kao et al. (US 2017/0140930 A1; hereafter Kao).

Regarding claim 4, You as referred in claim 1 does not explicitly teach before the cyclic plasma process, performing a pretreatment step to modify a composition of surface terminal groups of the first layer or the second layer.
In a similar field of endeavor Kao teaches performing a pretreatment step to modify a composition of surface terminal groups of the first layer (see e.g. A surface treatment is provided that modifies the deposition process of a material that can occur over two different materials. The deposition rates may be adjusted by the treatment to change the deposition rate of one of the materials to be more in line with the deposition rate of a second one of the materials. Also, the deposition rates may be modified to be different from each other, to allow for a more selective deposition over the first one of the materials than over the second one of the materials. For example, the fin 103 is silicon and has surface terminal groups 111 (example silicon bonded to hydrogen). These terminal groups 111 are exposed to a treatment precursor chemical including             
                
                    
                        N
                        F
                    
                    
                        3
                    
                
            
        ,             
                
                    
                        N
                        H
                    
                    
                        3
                    
                
            
         or             
                
                    
                        N
                    
                    
                        2
                    
                
                O
            
         used by itself or in combination. The terminal groups 111 are modified into terminal groups 405 (example silicon bonded to nitrogen) enhancing the deposition of dielectric onto the fin 103, Paras [0038], [0043], Figures 4B and 4C).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide surface treatment in order to improve selective deposition as there is a need for smaller and smaller tolerances for the materials and processes used to manufacture semiconductor devices. Techniques are needed to better reduce and control materials used to form semiconductor devices.

Claims 6 is rejected under 35 U.S. 103 as being unpatentable over You in view of Moll, Huang and further in view of Roozeboom et al. (F. Roozeboom et al., Cyclic Etch/Passivation-Deposition as an All-Spatial Concept toward High-Rate Room Temperature Atomic Layer Etching, 2015 ECS J. Solid State Sci. Technol. 4 N5067; hereafter Roozeboom).

Regarding claim 6, You does not explicitly teach exposing the substrate to the plasma of the deposition gas and exposing the substrate to the plasma of the etch gas are separated spatially in segregated sections of the plasma processing chamber.
In a similar field of endeavor Roozeboom teaches exposing the substrate to the plasma of the deposition gas and exposing the substrate to the plasma of the etch gas are separated spatially in segregated sections of the plasma processing chamber (see e.g., deposition and etching steps are performed in spatially segregated chambers. The passivation of the sidewalls and bottom of the etched features with a protecting -(C2F4)n- fluorocarbon polymer liner deposited from plasmas containing             
                
                    
                        C
                    
                    
                        4
                    
                
                
                    
                        F
                    
                    
                        8
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        5
                    
                
                H
                
                    
                        F
                    
                    
                        7
                    
                
            
         or alike is performed in a separate chamber. The etching with             
                S
                
                    
                        F
                    
                    
                        6
                    
                
            
          plasma is performed in a different chamber, Spatially-Divided Reactive Ion Etching: A New Concept, Figure 7; Examiner’s interpretation: the plasma process chamber may be a single chamber or a multi chamber design similar outcomes will be produced).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to perform deposition and etching in spatially segregated sections of the plasma processing chamber so that process parameters can be chosen differently, and can be increased to an optimum in the etch and in the passivation zone.

Claims 11-17 are rejected under 35 U.S. 103 as being unpatentable over You in view of Moll, Huang and further in view of Ranjan et al. (US 2017/0243757 A1; hereafter Ranjan).

Regarding claims 11, 12, 13, 15 and 16, You teaches a method of processing a substrate with a silicon-containing layer (see e.g. the dielectric layer 210 deposited on the substrate 202. The dielectric maybe formed from one or more insulating materials such as silicon oxide, Paras [0021] - [0023], Figures 2C – 2G) and a metal oxide layer (see e.g. the dielectric barrier layer 208 formed from a metal nitride or metal oxide such as aluminum nitride, aluminum oxide or aluminum oxynitride, Para [0022], Figures 2B-2G).
However, You does not explicitly teach performing a cyclic plasma process comprising a plurality of cycles, one cycle of the plurality of cycles comprising: applying, during a first time interval, a first source power to a source electrode of a plasma processing chamber and a first bias power to a bias electrode of the plasma processing chamber and flowing a deposition gas comprising carbon into the plasma processing chamber to selectively deposit a polymeric film over a silicon-containing layer relative to a metal oxide layer; purging, during a second time interval, the plasma processing chamber with an etch gas comprising fluorine; and applying, during a third time interval, a second source power to the source electrode and a second bias power to the bias electrode and flowing the etch gas into the plasma processing chamber to etch the metal oxide layer, the first layer being covered under the polymeric film during the third interval.
In a similar field of endeavor Huang teaches performing a cyclic plasma process comprising a plurality of cycles, one cycle of the plurality of cycles comprising: applying flowing a deposition gas comprising carbon into the plasma processing chamber to selectively deposit a polymeric film over a silicon-containing layer relative to a metal oxide layer; purging, the plasma processing chamber with an etch gas comprising fluorine and flowing the etch gas into the plasma processing chamber to etch the metal oxide layer, the first layer being covered under the polymeric film (see e.g. a cyclic process with a plurality of cycles is performed providing alternately deposition and etching steps repeated multiple times till desired etched depth is reached. The substrate wafer 580 with an oxide layer 408 to be etched and a photoresist mask 404 is placed in a plasma processing chamber 500. During the deposition step, the controller allows the deposition gas from the deposition gas source into the process chamber. Examples of deposition chemistries that may be used include             
                
                    
                        C
                        H
                    
                    
                        3
                    
                
                F
            
        ,             
                
                    
                        C
                        H
                    
                    
                        2
                    
                
                
                    
                        F
                    
                    
                        2
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        5
                    
                
                F
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        H
                    
                    
                        7
                    
                
                F
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        3
                    
                
                F
            
        ,             
                C
                
                    
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        6
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        2
                    
                
                
                    
                        H
                    
                    
                        2
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        H
                    
                    
                        8
                    
                
            
         ,             
                
                    
                        S
                        i
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        
                            
                                S
                                i
                                (
                                C
                                H
                            
                            
                                3
                            
                        
                        )
                    
                    
                        4
                    
                
            
         and             
                
                    
                        
                            
                                S
                                i
                                (
                                
                                    
                                        C
                                    
                                    
                                        2
                                    
                                
                                H
                            
                            
                                5
                            
                        
                        )
                    
                    
                        4
                    
                
            
        .  The deposition chemistry includes additional gases like Argon and hydrogen. A protective layer 412 is deposited on the sidewalls of the etching structures. A variation of processing conditions may provide thicker coating on the sidewall of the etching structures as the etching proceeds deeper in order to protect the etching structure from further distortion by the subsequent etching. Since passivation and etching are separate steps, the process conditions for passivation may be optimized for this result without interfering with the etching process. Next, the oxide layer 408 is etched through the photoresist mask 404, to form a feature 416. The controller stops the flow of the deposition gas from the deposition gas source into the process chamber, while allows the etching gas from the etchant gas source to flow into the process chamber. The etching gas includes fluorocarbons and hydrocarbons such as             
                
                    
                        C
                    
                    
                        4
                    
                
                
                    
                        F
                    
                    
                        6
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        4
                    
                
                
                    
                        F
                    
                    
                        8
                    
                
            
        ,             
                
                    
                        C
                        H
                    
                    
                        3
                    
                
                F
            
        ,             
                
                    
                        C
                        H
                    
                    
                        2
                    
                
                
                    
                        F
                    
                    
                        2
                    
                
            
        ,             
                C
                
                    
                        H
                    
                    
                        4
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        F
                    
                    
                        6
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        3
                    
                
                
                    
                        F
                    
                    
                        8
                    
                
            
         and             
                
                    
                        C
                        H
                        F
                    
                    
                        3
                    
                
            
        . The etching chemistry includes additional gases like Argon, Paras [0050] – [0064], [0093], Figures 3, 4A – 4F, 13, 14A - 14E; Examiner’s interpretation: the sidewalls of the etching structure is the silicon-containing layer and the bottom surface of the etching structure that is being etched is the metal oxide layer).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide a cyclic process with alternately deposition and etching steps using hydrocarbon as a deposition gas and hydrofluorocarbon or a fluorocarbon as an etch gas along with diluting gases to enhance the overall etch performance without unduly sacrificing simplicity and cost effectiveness. It provides a more cost-effective process than the use of a stacked mask, since the production of a stacked photoresist mask is more complicated. It may also provide better etch results at less expense than a stacked mask process. The cyclic process can be used to enhance and/or repair the photoresist mask, as well as the vertical sidewalls of etching features, during the etching progression. Different combinations of deposition and etch gases can be used for different etching applications of different materials, where the deposition provides a protective coating around the etching features including the masking features.
The cyclic deposition and etching process can be used to etch any surface type such as a layer made of aluminum oxide. In a similar field of endeavor Moll teaches selective and directed plasma etching of aluminum oxide (see e.g. use of highly polymerizing gases such as             
                
                    
                        C
                    
                    
                        4
                    
                
                
                    
                        F
                    
                    
                        6
                    
                
                 
            
        or             
                
                    
                        C
                    
                    
                        5
                    
                
                
                    
                        F
                    
                    
                        8
                    
                
                 
            
        in a mixture with Ar and             
                
                    
                        C
                        H
                    
                    
                        x
                    
                
                
                    
                        F
                    
                    
                        y
                    
                
            
         and             
                
                    
                        O
                    
                    
                        2
                    
                
            
         enables an aluminum oxide etching which is highly selective with respect to Si and resist, Paras [0046], [0067], [0092], Figures 5 and 6).
Therefore, it would have been obvious to skilled in the art at the tie the invention was effectively filed to use a selective and directed plasma etching of aluminum oxide with respect to silicon, photoresists and/or metals due to its high etching resistance.
In a similar field of endeavor Ranjan teaches during a first time interval, a first source power to a source electrode of a plasma processing chamber and a first bias power to a bias electrode of the plasma processing chamber and flowing a deposition gas; purging, during a second time interval, the plasma processing chamber with an etch gas applying, during a third time interval, a second source power to the source electrode and a second bias power to the bias electrode and flowing the etch gas into the plasma processing chamber (see e.g. Multiple processing techniques for transitioning between passivation plasma and desorption plasma by varying the gas mixture, source power, bias power, and chamber pressure can be applied. The sequences shown in Figures 2-6 omit showing the purging, stabilizing etc. portions. As shown in Figure 6 during the first interval a first source power and a bias power are applied and passivation plasma is purged into the chamber to deposit a passivation layer on the substrate. In the next interval a second source power and bias power are applied and the desorption gas is purged into the chamber and the substrate is etched. As it is a cyclic process so again in the next time interval the process transitions to purging the plasma chamber with the passivation plasma and then subsequently etching until a desired etching depth has been achieved, Paras [0030], [0033], [0041], Figures 1 – 6; Examiner’s interpretation: It would be obvious that the chamber will be purged with the etch gas for a certain time interval before the etching begins. Therefore, the second interval is inherently a part of the third interval during which the etch gas is purged into the plasma chamber).
Cyclic etching of the substrate by transitioning between passivation/activation plasma and desorption plasma may be implemented using variety of processing techniques to remove monolayers from portions of the substrate as shown by the Figures 2-6 to achieve desired results.  One or more of the process conditions (e.g., power, gas mixture, pressure, time) may increase or decrease during several iterations of the passivation/activation/desorption transition. The changes may be made to account for substrate surface changes (e.g., surface area, composition, etc.) or plasma chamber conditions that may vary over time. Some of these changes may be accounted for by adjusting the process conditions including source power, bias power gas mixture, pressure or any combination thereof, via magnitude or time, during one or more subsequent iterations. Process condition changes may be made for each iteration or they may be made after two or more iterations. For example, the bias power may increase or decrease with the magnitude or the time may change independently of the magnitude. The increased bias power may increase the amount of energy needed to remove the adsorbed layer from a deeper trench or to minimize the number of ions that may impact the sidewall of the exposed trench. The desorption time may increase over time to remove a larger amount of substrate or provide an over etch to remove any residual layer on the substrate or to prepare the substrate for a subsequent process. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide high precision etching techniques to manufacture microelectronic devices that need to become more precise to create smaller features and minimize damage to the films during manufacturing.

Regarding claim 14, You as referred in claim 11 does not explicitly teach flowing a diluent gas through the plasma processing chamber over the first, the second, the third time intervals, a flow rate of the diluent gas being higher during the second interval than the first interval.
However, in a similar field of endeavor Ranjan teaches flowing a diluent gas through the plasma processing chamber over the first, the second, the third time intervals, a flow rate of the diluent gas being higher during the second interval than the first interval (see e.g. the passivation gas mixture comprises a reactant gas and a dilution gas example Ar, He and combinations thereof. The desorption plasma comprises concentration by volume of the inert gases between 5% and 100%. The desorption plasma comprises a higher concentration by volume of inert gases relative to passivation plasma, the inert gases being less chemically reactive with the substrate than CxFy, such that the desorption plasma comprises CxFy or CxHy, diluted with Ar, He, Xe, Ne, Kr to a much higher degree than the inert gas dilution during the passivation plasma step, Para [0029], [0033]; Examiner’s interpretation: It would be obvious that the chamber will be purged with the etch gas for a certain time interval before etching begins. Therefore, the second interval is inherently a part of the third interval during which the etch gas is purged into the plasma chamber).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide higher flowrate of diluent gases with the etching gas in order to control etch rate or to improve other aspects of the etch.

Regarding claim 17, You as referred in claim 11 does not explicitly teach the third time interval is selected to completely remove the polymeric film.
In a similar field of endeavor Huang teaches in at least the last cycle the etching completely etches away the protective layer (see e.g. Para [0059] – [0062], Figures 3, 4A – 4F; Examiner’s interpretation: one cycle of the cyclic process comprises the first interval wherein the deposition gas is purged into the chamber and a polymer film is deposited on the photoresist mask 404 and the sidewalls of the feature 416. In the next time interval, the etch gas is purged into the chamber to etch the polymer and the feature 416. After the contact hole is at least partially etched a determination is made on whether to etch more. If no more etching is required than this first cycle is actually the last cycle and the etching step completely etches away the protective layer).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide remove the polymeric film at any time interval once the desired etching level has been achieved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dalton et al. (US 6,720,249 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Friday 7:00 am - 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Pa tent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
h ttps://www.uspto. gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 2893                                                                                                                                                                                                        
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893